Citation Nr: 0938380	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel







INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from January 30, 1962 to February 20, 1962.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2008.  This matter was 
originally on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In the May 2009 Written Brief Presentation, the appellant 
raises a claim for increased evaluation for service-connected 
anxiety disorder based on a January 2003 psychiatric 
examination.  Thus, the issue is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for psoriasis.  

Historically, the appellant filed his original claim for 
psoriasis in August 1968.  The claim was denied in an October 
1968 rating decision that the appellant did not appeal.  In 
December 2003, the appellant submitted an application for 
compensation for psoriasis.  A September 2004 rating decision 
denied the appellant's request to reopen his previously-
denied claim as he had not submitted new and material 
evidence.  The appellant appealed this decision.

In a September 2000 Board Decision, the appellant's claim for 
service connection for psoriasis was reopened, and the case 
was remanded for further development to include a VA 
examination and opinion as to whether it was at least as 
likely as not that the appellant's preexisting psoriasis was 
aggravated beyond the natural progression of the disease as a 
result of his military service and as to whether the 
appellant's service-connected anxiety disorder caused or 
aggravated the appellant's psoriasis.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The Board's September 2008 Remand instructions stated, "The 
veteran should be scheduled for a VA examination to determine 
the nature and etiology of the claimed psoriases, to include 
as secondary to the veteran's service anxiety disorder.  The 
examiner is requested to review the veteran's VA claims 
folder to include the veteran's November 2005 and March 2007 
statements, and the general medical evidence added to the 
file in March 2007. ..."  

However, there is no indication in the January 15, 2009, VA 
examination report that the appellant's claims file was 
reviewed.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  
Further development is, therefore, needed in light of this 
Stegall violation.



The appellant also previously identified post-service prison 
treatment records.  Specifically, the Appellant submitted a 
VA authorization form for VA to obtain medical records 
pertaining to treatment of psoriasis in January/February 1999 
from Dodge Correctional Facility, in February/March 2000 from 
Oshkosh Correctional Facility, and in March 2000 to March 
2001 from Oregon State Farm.  The appellant also identified 
treatment at St. Mary's Hospital in the fall of 1967.  Thus, 
the appellant should be asked again to submit the required 
authorization forms to permit VA to obtain these records on 
his behalf. 

In addition, the record indicates that the appellant applied 
for disability benefits from the Social Security 
Administration (SSA).  The conditions upon which such 
benefits were being sought are not evident from the record.  
Thus, the appellant should be asked if he receives SSA 
disability benefits due in part for his psoriasis; and if so, 
these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the appellant, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
him which have not been previously 
associated with the claims files.  
Specifically, efforts should be made to 
obtain record dated in 1967 from St. 
Mary's Hospital, in January/February 1999 
from Dodge Correctional Facility, in 
February/March 2000 from Oshkosh 
Correctional Facility, and in March 2000 
to March 2001 from Oregon State Farm.  
All records obtained should be associated 
with the claims files.  Any negative 
development/responses should be included 
in the claims file.



2.  The appellant should be asked whether 
he receives SSA disability benefits for 
his psoriasis.  If so, his medical and 
adjudication records should be requested 
from SSA.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

3.  The claims file must be made 
available to and reviewed by B.D.W., the 
examiner who conducted the January 13, 
2009, VA examination.  An addendum report 
should reflect that such a review was 
made and note whether the opinions 
rendered in January 2009 (specifically as 
to whether the appellant's preexisting 
psoriasis was aggravated beyond the 
natural progression of the disease as a 
result of his military service and as to 
whether the appellant's service-connected 
anxiety disorder caused or aggravated the 
appellant's psoriasis) remain the same or 
are changed based on the record as a 
whole.  If the original examiner is 
unavailable, another qualified examiner 
may be used.  If it is determined that an 
additional examination is needed in order 
to respond, such examination should be 
scheduled.   

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

